Citation Nr: 0616952	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  04-14 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a January 2003 rating decision of the 
Department of Veteran Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).

Procedural history

The veteran served on active duty from May 1968 to October 
1969.  The evidence of record indicates service in Vietnam 
and the award of the Purple Heart Medal and the Combat Action 
Ribbon.

The veteran was granted service connection for PTSD in June 
1997; a 30 percent disability rating was assigned effective 
April 1, 1997.

The veteran sought an increased rating in October 2002.  The 
January 2003 rating decision continued the previously-
assigned 30 percent disability rating.  The veteran expressed 
his disagreement with that rating and subsequently perfected 
an appeal as to that issue.  

In a February 2005 Supplemental Statement of the Case (SSOC), 
the RO increased the veteran's PTSD disability rating to 50 
percent, effective October 15, 2002.
The veteran himself has not been heard from since, although 
his representative has filed argument on his behalf.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not 
granted the maximum benefit allowable under the VA Schedule 
for Rating Disabilities, the pending appeal as to that issue 
is not abrogated].


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by an 
inability to establish long-term relationships, interference 
with concentration, memory loss, anxiety, sleep disturbance 
due to nightmares related to traumatic events in Vietnam, and 
feelings of irritability and anger in the workplace.

2.  The veteran is treated with medication, he continues to 
work full-time as a postal mail handler; his speech is 
logical and relevant, he denies thoughts of harm to others 
and himself, he is oriented to time, place and person.

3.  The evidence in this case does not show marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected PTSD, 
so as to render impractical the application of the regular 
schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for the 
veteran's PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).

2.  The criteria for referral for increased disability rating 
for PTSD on an extra-schedular basis are not met.  38 C.F.R. 
§ 3.321(b)(1) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased disability rating for his 
service-connected PTSD, which is currently evaluated as 50 
percent disabling.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2005).    

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Board observes first that the veteran was informed of the 
following in a November 2002 letter:

To establish entitlement to an increased evaluation 
in your service-connected disability, the evidence 
must show:

      An increase in severity of your current 
physical or mental disability.  This can be shown 
by medical evidence or other evidence showing you 
have an increase in persistent or recurrent 
symptoms of the disability.  We will get any VA 
medical records or other medical treatment records 
you tell us about.  You may also submit statements 
from other people describing your physical or 
mental disability symptoms.  See, page 1.

The veteran was informed of VA's duty to assist him in the 
development of his claim in the November letter, as described 
above.  In addition the letter stated that because the 
veteran had indicated that all of the necessary medical 
evidence was maintained by the VA Medical Center in 
Cleveland, Ohio, the VA was not requesting any additional 
evidence from the veteran, but that he could submit 
additional information or evidence in the future, in 
compliance with 38 C.F.R. § 3.159(b)(1).  In addition, the 
letter informed the veteran that the VA would make reasonable 
efforts to help him get evidence necessary to support his 
claim, such as employment records, or records from other 
Federal agencies, but that the veteran "must give us enough 
information about your records so that we can request them 
from the person or agency who [sic] has them."

Moreover, the veteran was informed that VA would assist him 
in making his claim by providing a medical examination or 
getting a medical opinion if it were necessary.  In short, 
the record indicates that the veteran received appropriate 
notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for service 
connection, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

In this case, the first three elements (1), veteran status, 
(2) current existence of a disability, and (3) relationship 
of such disability to the veteran's service, are not at issue 
because the veteran has already been granted service 
connection.  
The veteran's claim of entitlement to an increased rating was 
denied based on element (4), degree of disability.  As 
explained above, the veteran has received proper VCAA notice 
as to his obligations, and those of VA, with respect to the 
crucial element, degree of disability.  

Concerning effective date, the RO assigned an increased 
disability rating in the SSOC, using the original date of the 
claim for an increased rating, October 15, 2002, as the 
effective date.  In the cover letter to the SSOC, the RO 
explained that if the veteran disagreed with the decision, he 
could notify the RO within one year from the date of the 
letter.  There is no evidence in the record that the veteran 
disagreed with the effective date provided in the SSOC.  The 
Board finds that the veteran has received proper notice as to 
effective date pursuant to Dingess.

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

Last, the veteran is represented by a representative who is 
presumably aware of what is required of the veteran and of 
VA.  This reliance on the representative leads the Board to 
conclude that the veteran is well informed and aware of his 
obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran]. 


Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained VA 
medical records pertaining to the PTSD claim from 1997, in 
addition to in excess of five years of treatment records.  
The veteran has identified no additional information that 
should be obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  In this case, VA conducted 
psychological examinations of the veteran in December 2002 
and November 2004, the results of which will be discussed 
below.  In this connection, the veteran requested a new 
examination in April 2004, which was completed in November 
2004.  Neither the veteran nor his representative 
subsequently indicated that another examination is needed or 
that the record on appeal is inadequate.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claim. The veteran declined the opportunity to 
testify at a personal hearing before a Veterans Law Judge.

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2005); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, the Court has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).



Assignment of a diagnostic code

The veteran's PTSD is rated 50 percent disabling under 
Diagnostic Code 9411.  
The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD].  Diagnostic 
Code 9411 is deemed by the Board to be the most appropriate 
primarily because it pertains specifically to the primary 
diagnosed disability in the veteran's case (PTSD).  The Board 
can identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate and the veteran has 
not requested that another diagnostic code be used.  In any 
event, all psychiatric disabilities, except eating disorders, 
are rating using identical schedular criteria.  

Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 9411.

Specific schedular criteria

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130.



Analysis

The veteran is seeking entitlement to an increased disability 
rating for his service-connected PTSD, which is currently 
evaluated as 50 percent disabling.

Schedular rating

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.  For 
reasons explained in greater detail below, the Board 
concludes that the evidence of record indicates that the 
veteran does appear to have some "difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting)" and an "inability to establish and maintain 
effective relationships," but that he does not exhibit most 
of the criteria as described in the 70 percent criteria of 
the Diagnostic Code.

In general, the veteran contends, and as has been noted by 
various VA examiners, that he has an isolated lifestyle and 
an inability to establish long-term relationships.  The 
veteran related that he is estranged from his grown children 
and is separated from his minor children.  He described that 
he experiences concentration problems and memory loss due to 
intrusive recollections of traumatic events in Vietnam.  He 
experiences anxiety, and sleep disturbance due to nightmares 
related to traumatic events in Vietnam.  He also stated that 
he experiences distress when reminded of the traumatic 
events, and has feelings of irritability and anger in the 
workplace.

On the other hand, the veteran is treated continues to work 
full-time as a postal mail handler.  The November 2004 VA 
examiner found the veteran's speech was logical and relevant, 
that he was oriented to time, place and person and was 
competent enough to manage his financial affairs.  The 
veteran was described as presenting with good hygiene and 
cooperative interpersonal style.  He was deemed to have good 
judgment and insight.  His thought process was focused and 
coherent without evidence of delusions, hallucinations, 
suicidal or homicidal ideation.  This is congruent with 
previous examination reports.  

The November 2004 examiner further noted that the veteran 
"has suffered both occupational and social impairment 
secondary to his psychological symptoms," and that he 
"struggles with anxiety, anger and concentration problems."  
The diagnosis was chronic PTSD, major depressive disorder, 
with a GAF score of 54.  The examiner concluded that it is 
more than likely as not that this veteran is suffering from 
worsening symptoms of PTSD and that his social and 
occupational lives are further compromised as a result.  

This overview makes it clear that the veteran's symptoms are 
at least congruent with the 50 percent rating which is 
currently assigned.  The question is whether his symptoms 
approximate those which would allow for the assignment of a 
higher rating.  The Board has carefully reviewed the evidence 
in this regard.

As stated above, the specific criteria for 70 percent 
includes symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; and 
neglect of personal appearance and hygiene.  
   
Regarding these specific criteria for 70% disability, in all 
VA examination reports there is no evidence of suicidal 
ideation, homicidal behavior, nor did any report describe 
evidence of obsessive ritual that interferes with routine 
activities.  The veteran's rate and flow speech was described 
as within normal limits in November 2004, and described in 
the January 2000 examination as "focused, logical, open and 
cooperative."  An April 2000 exam described his speech as 
"slow," but with adequate tone range. 

There is no evidence that the veteran suffers from near-
continuous panic, although the veteran's depression has been 
persistent and treated with prescription medication.  

There is no evidence of spatial disorientation.  In the March 
1997 examination, the veteran reported that he avoided news 
reports about war and combat movies, and the examiner noted 
that the veteran was hypervigilent.  In the January 2000 
examination, the veteran reported that he suffered from 
auditory hallucinations of helicopters when there were none, 
but in the November 2004 examination, the examiner reported 
there was no evidence of delusions or hallucinations.  

Finally, in every examination, the veteran's personal 
appearance and hygiene was normal.  In the March 1997 
discharge report, the veteran was described as ". . . always 
well groomed, shaved beard while in program . . . casually 
and neatly dressed."  In an April 2000, although the veteran 
was described as wearing a motorcycle jacket with Vietnam 
service medals attached, there was no note of poor hygiene or 
inappropriate personal appearance.

With respect to impaired impulse control, the veteran has 
been treated treatment for anger control, but there is no 
evidence that the veteran has been involved with law 
enforcement authorities for any reason, including violence of 
any kind.  

Based on a review of the record as a whole, and for reasons 
describe above, the veteran does not exhibit most of the 
criteria as described in the 70 percent criteria of the 
Diagnostic Code.  Indeed, the veteran continues to work full 
time.  Although there is evidently some estrangement from his 
family, of interest is that he was awarded custody of a minor 
child by an Ohio court.  The Board also notes that the 
court's Order indicates that the veteran represented himself 
at the hearing; the veteran, evidently, was able to cope with 
the stress of that hearing, present his case and prevail.  
Such accomplishment attests to the veteran's social 
capabilities.  Moreover, the veteran's GAF score of 54 is 
within the range of moderate symptoms.  The Board thus 
concludes that an increased rating to 70 percent disabled is 
not warranted.

The criteria for the assignment of a 100 percent disability 
rating are not also met.
There is no objective evidence of gross impairment in thought 
processes or communication.  The examiner commented that the 
veteran's thought process were coherent without psychosis.

There is no evidence of persistent delusions or 
hallucinations.  The veteran is not currently in persistent 
danger of hurting himself or others, and there is no evidence 
of grossly inappropriate behavior.  There is no evidence that 
he has been involved in physical altercations as result of 
being unable to manage his anger and there is no evidence 
that the veteran has had any involvement with the law because 
of his anger.  

The evidence is not indicative of an intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene).  The examiner indicated that 
the veteran presented good hygiene.

There is no evidence that the veteran is disoriented as to 
time or place.  The examiner indicated that the veteran was 
oriented to time, place and person.

In summary, based on the evidence of record, the Board finds 
that the symptomatology reported by the veteran and reflected 
in the record is not consistent with the assignment of a 70 
percent or 100 percent rating, but is more reflective of 
occupational and social impairment consistent with a 50 
percent rating.

Extraschedular evaluation

In the January 2004 SOC, the RO considered the matter of 
referral of this issue for consideration of an extraschedular 
rating.  The Board will do likewise.

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors that would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular scheduler standards."  38 C.F.R. 
§ 3.321(b)(1) (2005).

The Board has not identified an exceptional or unusual 
disability, and neither has the veteran nor his 
representative.  The record does not show that the veteran 
has required frequent hospitalization for his PTSD.  Indeed, 
Board notes that the record indicates that veteran was 
hospitalized for his PTSD on one occasion in 1997, and that 
all further treatment has been on an out-patient basis.  
Moreover, the evidence is clear that the veteran is able to 
continue to work as a postal mail handler.

The veteran has not indicated how the disability interferes 
with his ability to perform work beyond that contemplated in 
the 50 percent schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is a recognition that industrial capabilities are 
impaired].  The record does not demonstrate that the 
veteran's disability causes more impairment or deficiency 
than the currently assigned 50 percent rating.  For these 
reasons, the Board has determined that referral of the case 
for extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.

Conclusion

In sum, for the reasons and bases expressed above, it is the 
Board's decision that a preponderance of the evidence is 
against the claim.  An increased rating is not warranted.




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an increased disability rating for service-
connected PTSD is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


